Citation Nr: 1520425	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  03-18 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to VA compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of surgical treatment of an abdominal aortic aneurysm performed at a VA medical facility in November 2000.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel

INTRODUCTION

The Veteran served on active duty from May 1961 to January 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2003 rating decision by the VA RO in Cleveland, Ohio. 

The Veteran presented testimony before the undersigned Veterans Law Judge in October 2003.  A copy of the transcript of the hearing is part of the record.

The Board denied the Veteran's claim in a May 2004 decision.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an order dated in May 2006, the Court vacated the Board's 2004 decision and remanded the case to the Board for further proceedings consistent with the Court's decision.  The Court's decision was appealed to the United States Court of Appeals for the Federal Circuit (Federal Circuit), which, in January 2008, summarily affirmed the Court's May 2006 Judgment.  

The claim has been remanded to the agency of original jurisdiction (AOJ) by the Board in September 2008 and April 2010.


FINDINGS OF FACT

1.  Surgical treatment of an abdominal aortic aneurysm by VA in November 2000 resulted in sensory and motor function deficits consistent with a spinal cord injury at L1.

2.  The proximate cause of the post-surgery sensory and motor function deficits was not carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA; medical evidence of record reflects that the resulting deficits were reasonably foreseeable.

CONCLUSION OF LAW

Entitlement to disability compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability as the result of VA medical treatment for residuals of abdominal aortic aneurysm surgery in November 2000 is not warranted.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, a delay in timing of the notice is "cured," and therefore harmless, when notice is followed by readjudication of the claim (such as through issuing a Statement of the Case or Supplemental Statement of the Case) after the claimant has had an opportunity to submit additional evidence.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

Here, the Veteran was provided with notice of the evidence needed to substantiate a 38 U.S.C.A. § 1151 claim in an October 2011 letter.  This letter also advised the Veteran of his and VA's responsibilities under the VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  While this letter was not provided prior to the initial unfavorable decision, the decision was readjudicated in a May 2012 supplement statement of the case.  Therefore, the duty to notify has been satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187.

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  This case was initially remanded in September 2008 in order to provide the Veteran with VCAA notice regarding his § 1151 claim and to obtain a medical expert opinion as to whether the Veteran's the proximate cause of the residual disability was due to either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the November 2000 surgical treatment, or, whether the Veteran's residual disability was or was not reasonably foreseeable.  The Board noted that the Court had determined that an October 2002 opinion from a VA neurologist was unclear.  As such, the Board sought to obtain an opinion to clarify the issue.  Further opinion was obtained in March 2009.

In its April 2010 remand, the Board determined that the Veteran had not been provided with VCAA notice as instructed by the September 2008 remand.  In addition, the Board found that the VA opinions of record-the October 2002 opinion from a neurologist and a March 2009 opinion from a vascular surgeon-were unclear with regard to the issue of whether or not the Veteran's residuals of surgical treatment of an abdominal aortic aneurysm performed at a VA medical facility in November 2000 were reasonably foreseeable.  As such, the case was remanded again in order to provide the VCAA notice and to obtain addendum opinions from these examiners specifically with regard to the issue of foreseeability.  As noted above, proper VCAA notice was provided in October 2011.  In addition, the VA examiners provided the required opinions in November 2011, and each provided an addendum in February 2012.  The Board finds that the VA opinions are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Analysis

Under the provisions of 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment results in additional disability or death that is not the result of the Veteran's own willful misconduct or failure to follow instructions, compensation is awarded in the same manner as if the additional disability or death were service connected.  See 38 C.F.R. §§ 3.361, 3.800(a).

The proximate cause of disability is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability (as explained in 38 C.F.R. § 3.361(c) ); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d) (2014).

Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2014).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  See 38 C.F.R. § 3.361(d)(1) (2014).  Consent may be express (i.e., given orally or in writing) or implied, as in emergency situations.  See 38 C.F.R. §§ 3.361(d)(1); 17.32 (2014).  If the adequacy of the informed consent process is raised, lay assertions of not being informed of the potential, reasonably foreseeable complications that occurred must be addressed.  See Halcomb v. Shinseki, 23 Vet. App. 234 (2009).  It cannot be presumed, however, that a complication was not discussed because it was not recorded.  See Halcomb v. Shinseki, 23 Vet. App. 234, 241 (2009) (noting in its rationale that 'it is obviously both impractical and impossible to detail every potential risk involved, and indeed if this were done many patients might well become so frightened that they would decline to accept needed and indicated treatment.')

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  38 C.F.R. § 17.32(c) (2014).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The Veteran contends that he is entitled to compensation under the provisions of 38 U.S.C.A. § 1151 because, following VA abdominal aortic aneurysm surgery in November 2000, he experienced below-the-waist paralysis of the left leg and partial paralysis of the right leg.  He also has other sensory and motor function deficits consistent with a spinal injury at L1.

Given the Veteran's allegations of negligence and error in judgment and the undisputed fact that he was indeed treated at the Cleveland, Ohio VA Medical Center in November 2000, resolution of the claim turns on whether he has residuals of abdominal aortic surgery attributable to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA during the November 2000 abdominal aortic aneurysm surgery, or to an event not reasonably foreseeable.

Pertinent VA medical reports, dated from November 2000 to January 2001, reflect that on November 2, 2000 the Veteran underwent an aorta-iliac bypass graft with graft aneurysmorrhaphy in order to remove an abdominal aortic aneurysm.  At the time of the Veteran's admission, it was noted that he had a history of morbid obesity, hyperlipidemia, and coronary artery disease, and had undergone a coronary artery bypass graft in 1996.  In August 2000, he underwent a computed tomography (CT) scan, which revealed a five-centimeter infra-renal abdominal aortic aneurysm with involvement of the right common iliac artery.

A review of the November 2000 VA medical records shows that the VA surgeon who performed the surgery explained the procedure and answered the Veteran's questions.  He also explained the risks, including but not limited to bleeding, infection, heart attack, stroke, "trash foot," limb loss, and even death.  The Veteran agreed to proceed with surgery.  The operation report reflects that there was brisk bleeding from the lumbar arteries during the operation and that an excessive amount of plaque and debris were removed from the aneurysm.  Otherwise, no other complications were reported.  It was noted that the Veteran had tolerated the procedure well and that he was transferred to the post-anesthesia recovery unit where he remained in stable condition.  On November 3, 2000, a physical evaluation of the Veteran revealed excellent strength of the quadriceps and hamstrings and mild weakness of hip flexion, adduction, and abduction.  Dorsiflexion of the ankles was 4/5 and plantar flexion was 5-.  The Veteran indicated that he had had numbness of the legs, which extended into the thighs.  Pin sense was erratic and there was greater sensory loss below the knees and on lateral surfaces.  There was position sense loss at both the toes and ankles.  Reflexes were absent at the toes, knees and plantar flexors.  It was the impression of the examining physician that the examination and history of the Veteran was most consistent with ischemia to the lumbosacral cord and that rising Creatine phosphokinase levels (CPK) were consistent with ischemia to the lower extremities.

The following day, the Veteran continued to complain of increasing pain into the lower extremities, which extended superiorly into the pelvic area, bilaterally.  He described the pain as a burning sensation which occurred all the time.  It was noted that while the Veteran was able to feel position of his toes, an hour later he was only able to tell the position of the 'foot.'  An examination revealed absent reflexes bilaterally in the Achilles and patellae, absent pinprick sensation and temperature from the knees to the ankles, and absent proprioception in the toes.  Nevertheless, the Veteran was able to perceive position of the 'foot.'  The examiner entered an assessment of numbness in both lower extremities since November 3, 2000, pain in the lower extremities which extended into the pelvic area with strength in the lower extremities remaining 'well,' and absent position sense of the feet and ankles with the exception of a brief period in the morning.  The evaluating physician also indicated that orthopedics did not believe that the Veteran had compartment syndrome at that time.

On November 6, 2000, an examiner related that the Veteran's pain in the lower extremities had extended in the pelvic area and that his motor strength had significantly decreased from the previous day (motor strength was 3/5 on the right leg, left dorsiflexion was 2, and left quadriceps and hamstring extension and flexion were 3/5).  The Veteran's position sense was absent in his feet and ankles. His CPK levels were still elevated.  The examiner concluded that the Veteran's condition seemed to be due to both ischemia of the lumbosacral cord and muscle fiber damage, which had resulted in decreased sensation and decreased motor strength.  When evaluated on November 20, 2000, an impression of status-post abdominal aortic aneurysm repair with post-operative neurological deficits due to spinal cord ischemia was recorded.  A magnetic resonance imaging scan (MRI) of the spinal cord was recommended.

At discharge on January 10, 2001, diagnoses of abdominal aortic aneurysm, acute renal failure secondary to rhabdomyolysis, ischemia due to lumbosacral cord and reflux laryngitis were recorded.  In summary, it was reported that the Veteran had been admitted for surgical repair of an abdominal aortic aneurysm and that he subsequently developed acute renal failure secondary to rhabdomyolysis, ischemia to the lumbosacral cord which had created neurological problems in the distal lower extremities, bilaterally, and some hoarseness secondary to reflux laryngitis.  A review of the hospital course notes reflects that on post-operative day one, the Veteran had complained of generalized weakness and numbness of his lower extremities, bilaterally.  There was decreased strength in all major muscle groupings and his reflexes were diminished.  It was reported that the Veteran gradually began to regain some movement in his feet, bilaterally, that position sense and light touch returned to the right foot and most of the left foot (with the exception of an area on the dorsum of the 'foot' and running to the first web space), and that weakness of the extensor tendons of the left foot had remained.  At discharge, the Veteran still had a lack of sensation on the dorsum of the left foot, which extended distally to the first web space.

A medical opinion was obtained by the RO in October 2002 from D.S., M.D.  After examining the evidence of record and the Veteran, he indicated that the Veteran demonstrated a picture which was consistent with spinal cord injury at the level of approximately L1 given that he had weakness in hip flexors and extensors.  The examiner related that downstream ischemia also apparently affected the lumbosacral plexus given the appellant's history of erectile dysfunction and ongoing bowel incontinence and difficulty with evacuation.  Although the Veteran had regained some functionality overall, the examiner determined that the Veteran was worsening in terms of both sensory and motor functions.

In reviewing the operative notes and neurology and vascular surgery notes, the VA examiner in October 2002 concluded that the proximate cause to the Veteran's current condition in his lower extremities was complications that he suffered as a result of surgery.  In reaching the foregoing conclusion, the examiner indicated that the operative report described "brisk bleeding from lumbar arteries."  Also, it was noted that the Veteran had had an excessive amount of plaque and debris removed from the portion of the artery affected by aneurysm and that any of these factors may have resulted in loss of perfusion pressure or even embolic events in the spinal cord at the lumbosacral level.  The examiner also related that there had been a three-hour cross clamp time which further raised the possibility of an extended period of ischemia to the spinal cord and that this was indirectly surmised on the basis of the elevated CPK levels, which indicated muscle ischemia in the legs (i.e., distal vascular territories to where the aneurysm was being repaired).  The examiner recognized that the operative report did not specifically document the presence of any unexpected or uncontrollable complications.  The Veteran was noted to have been morbidly obese, which would have necessarily increased the risk of surgical or anesthetic complications since these cases were generally more time consuming because they required more cross clamping, additional anesthesia time and were more technically difficult due to the care that must be taken in order to dissect and identify all structures within excessive amounts of adipose tissue.

It was the opinion of the examiner in October 2002 that there was no conclusive evidence based upon chart records that any of the suffered complications as a result of the surgery were a result of carelessness, negligence, lack of skill, error in judgment or similar instance of fault on behalf of the department in furnishing hospital care.  It was also not the opinion of the examiner that the consequences of the surgery suffered by the Veteran were not reasonably foreseeable.  The examiner noted that MRI studies of the Veteran's spinal column, performed in December 2000, did not specifically comment on the status of any cord changes due to ischemia or infarct.

In October 2003, the Veteran testified before the undersigned Veterans Law Judge and gave testimony addressing the issue on appeal, which testimony was consistent with the progression of motor and sensory problems as noted above.

A VA opinion was provided in March 2009 by G.C.P., a vascular surgeon.  In regards to the neurological complication of ischemic injury to the spinal cord or lumbosacral plexus, the examiner noted that medical literature reflected that the incidence was rare (0.1% in elective and 1.4% in emergent).  The examiner found that, in the Veteran's case, clamp time described in the operative report was longer than usual, but that it was within reason if there was some difficulty.  The examiner noted that the Veteran was obese, and opined that his body habitus would have likely contributed to the length of the cross clamp time.  The examiner found that brisk bleeding from lumbar arteries was not in itself that uncommon, and that the typical repair involved the oversewing of lumbar arteries without re-implantation, which was the standard of care.  He opined that there was no correlation between brisk back bleeding and neurological injury.  The examiner did not find any obvious negligence or breach of standard of care in regards to this complication.  It was noted that the development of rhabdomyolysis had also been described in this scenario and had also been described in morbidly obese patients undergoing routine and bariatric surgery.  The examiner found that this was a rare, but described, complication, and he did not find any obvious negligence or breach of standard of care in regards to this complication.

The examiner saw no obvious carelessness, negligence, lack of proper skill, or error in judgment on the part of the VA when operative services were provided to the Veteran.  The examiner opined that, while the Veteran did suffer significant complications, these were described complications that were unavoidable.  There was no documentation that would suggest that these complications could have been avoided and it appeared that the surgical team quickly responded to the above complications.  The examiner concluded that he did not believe that the Veteran's residual disability was reasonably foreseeable.

In its remand, the Board noted that this opinion included inconsistencies, in that the examiner's statement that he did not believe that the Veteran's residual disability was reasonably foreseeable appeared to be inconsistent with an earlier statement in the opinion that the Veteran's significant complications were described complications that were unavoidable.  

As such, addendum opinions to the October 2002 and March 2009 opinions were obtained.

In November 2011, D.S., M.D., provided an addendum to his October 2002 opinion.  The examiner provided an addendum, opining that the proximate event that caused the Veteran's post-surgery sensory and motor function deficits was not reasonably foreseeable.  As a rationale, the examiner noted a medical article published in the Annals of Surgery in 1962 stated that ischemic lesions of the cord were rare when the level of the temporary occlusion was below the renal vessels, contrary to a higher incidence of neurological complications when a temporary occlusion is placed within the thoracic aorta.  After reviewing the operative reports, the examiner concluded that, in this case, all clamps were placed below the renal vessels.  Therefore since all clamps placed in this case were below the level of the renal arteries, the examiner found that it was correct to conclude that the expectation or risk of complication of causing an ischemic lesion to the spinal cord which could lead to leg dysfunction or paralysis was rare.  He also found that despite the presence of comorbidities in this patient, meticulous care was taken to identify and isolate, repair, and check all critical vascular and nonvascular structures during the procedure and before the patient was closed and sent to recovery.  He noted that the operative note also reported normal return of blood flow and the presence of pulses to both legs and that there were no surgical complications.  He opined that the statement of brisk bleeding from lumbar arteries could not be interpreted as a foreseeable surgical complication relevant to the Veteran's paralysis, since it was brought under control as described in the operative note.  The examiner also opined that the description of brisk bleeding from these arteries was not considered to have clinical import since there was no literature to support an association with risk of spinal cord ischemia. The examiner explained that this was because no blood supplied by these arteries was involved in the circulatory pathways of the spinal cord.

Also in November 2011, G.C.P., M.D. opined that the Veteran's neurological complications were rare but foreseeable.  He noted that the neurological complication of ischemic injury to the spinal cord or lumbosacral plexus had been described as having an incidence 0.1% in elective cases to 1.4% and emergent cases.  He noted that this complication was typically discussed preoperatively and was routinely listed as a potential complication of open surgery, and that the consent used for aortic surgery standard for the VA listed as a known complication possibly permanent nerve or spinal cord from direct injury (nerve) or poor blood supply (nerve or spinal cord).  The examiner found that the Veteran did have events that could have increased the potential for possible ischemic injury to the spinal cord or lumbar plexus, including an extended cross-clamp time and extra stitches placed at the level of the proximal anastomoses.  The examiner opined that, apart from the expectation that his case would be more challenging due to the Veteran's size there were no easily ascertainable risk factors that could foresee the event that occurred. 

The examiner opined that the complications suffered by the Veteran were foreseeable complications that were usually discussed at the time of informed consent.  The examiner found no evidence of carelessness, negligence, lack of proper skill, or error in judgment in the care of the Veteran.  He found that the Veteran unfortunately suffered a significant complication that occurred very rarely but occurred nonetheless.

In February 2012,  D.S., M.D. provided an addendum opinion, reconciling his opinion with that of G.C.P., M.D.  He found that the opinions provided were one in the same if taken in context with the fact that no carelessness, lack of skill or judgement, or other obvious deficiencies due to human or mechanical errors occurred at the time of surgery or post-op recovery.  Hs stated that his opinion that the outcome of the spinal cord injury was not reasonably foresee was based not upon the fact that spinal cord infarction was not a known complication of this type of surgery but rather upon the fact that at no point during or after surgery was there any complication or indication that adequate blood flow or oxygenation was not occurring or even at risk.  The examiner noted that every outcome possible-f rom no consequence to death-could and had likely occurred for any given surgical procedure involving invasive penetration into the body with the use of anesthesia or other intravenous agents.  He indicated that his interpretation of reasonably foreseen revolved around the degree or extent to which anyone responsible for operating on or caring for the Veteran could have predicted with any accuracy the extent and graveness of what eventually happened.  The examiner noted that it was known and documented that spinal cord infarction occurring as the result of an invasive intervention does occur in the rarest, and therefore foreseeable by definition,  instances, despite the patient being under the greatest amount of care and vigilance by the surgeon as well as surgical and recovery teams.  He concluded that G.C.P., M.D.'s conclusions regarding known outcomes and the scenario surrounding this outcome coincides with the neurological perspective even though it would appear that they had arrived at diametrically opposing viewpoints on the foreseeability of complications.

A March 2012 addendum from G.C.P., M.D. reflects his opinion that he and D.S., M.D. agree that spinal cord infarction occurring as the result of an invasive intervention occurred in the rarest instances (therefore foreseeable by definition) despite the patient being under the greatest amount of care and vigilance by the surgeon as well as surgical and recovery teams.  Therefore he found that there was a uniform conclusion that the complication that the Veteran suffered was a foreseeable complication.

Applying the law to the facts in the instant case, the first issue for consideration is whether the Veteran suffered an additional disability as a result of his November 2000 surgical procedure.  It is clear that the Veteran experienced neurological deficits, characterized by numbness in both lower extremities and muscle weakness immediately following his abdominal aortic aneurysm surgery on November 2, 2000.  Indeed, it appears clear that the surgery directly resulted in the sensory and motor function deficits experienced by the Veteran.

The statutory requirement of additional disability is therefore met.

There is, however, no evidence that the VA was at fault in furnishing medical treatment to the Veteran.  Both the VA neurologist and the VA vascular surgeon concluded that the neurological residuals were not the result of negligence on the part of the VA medical team that performed the surgery.  There is no evidence that the VA failed to exercise the degree of care that would be expected of a reasonable health care provider.

With respect to foreseeability, the medical records reflecting the November 2000 surgery show that the surgeon explained the procedure and its risks, including but not limited to bleeding, infection, heart attack, stroke, "trash foot," limb loss, and even death.  He answered the Veteran's questions, and the Veteran agreed to proceed with surgery.  In addition, both the neurologist and the vascular surgeon agreed that the residuals were a foreseeable complication of his surgery.  The opinions provided by these examiners were based on a thorough review of the Veteran's history, and each examiner provided a clinical rationale for his findings.  Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007); Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008).  As such, these opinions are accorded great probative value.  In addition, there is no medical evidence of record to the contrary. 

Taking into consideration that it was stated that the Veteran was informed of the risks of his surgery, and that, in fact, the vascular surgeon indicated that these residuals were discussed prior to surgery, and included on surgical consent forms, it is reasonable to assume that the physicians provided the Veteran with this information prior to the surgery.  Rather, the Board finds that a reasonable physician in surgical department would have informed the Veteran of the risks that are listed in the consent forms that are of record because such physician would be aware of the risks.

It is apparent from the medical opinions of record that the Veteran's residuals were of a nature as to be reasonably foreseeable in a procedure such as was undertaken in November 2000, and that such factors were not the result of carelessness, negligence, lack of skill, or error in judgment.  That the procedure resulted in additional disability was a reasonably foreseeable outcome, even though it certainly was not the desired outcome.

The Board noted and appreciates the Veteran's contentions that he is entitled to benefits under 38 U.S.C.A. § 1151 for additional disability following his November 2000 surgery.  However, such a finding involves complex medical questions, and there is nothing in the record reflecting that he has the medical expertise to be competent to provide such an opinion.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

Thus, under these circumstances, the claim for compensation under the provisions of 38 U.S.C.A. § 1151 must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the competent evidence weighs against the claim, that doctrine is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of surgical treatment of an abdominal aortic aneurysm performed in November 2000 is denied.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


